       Case 1:16-cv-04897-AT-RWL Document 127 Filed 08/18/20 Page 1 of 2

                                                                                     Seyfarth Shaw LLP
                                                                                      620 Eighth Avenue
                                                                               New York, New York 10018
                                                                                        T (212) 218-5500
                                                                                        F8/18/2020
                                                                                          (212) 218-5526

                                                                                    epierre@seyfarth.com
                                                                                        T (212) 218-5611

                                                                                       www.seyfarth.com




August 14, 2020

VIA ECF
The Honorable Analisa Torres, U.S.D.J.
United States District Court for the Southern District of New York
500 Pearl Street
New York, New York 10007
Email: Torres_NYSDChambers@nysd.uscourts.gov

Re:     Sherry Grimes-Jenkins v. Consolidated Edison of New York, Inc.
        Civil Action No. 16-cv-04897(AT)(RWL)
        Related Case: Sherry Grimes-Jenkins v. Consolidated Edison Company of New
        York, Inc. & Sean Green; Civil Action No. 18-cv-01545(AT)(RWL)

Dear Judge Torres:
        This firm represents Defendant Consolidated Edison Company of New York, Inc. (“Con
Edison”) in the above-referenced action. Together with Plaintiff’s Counsel, we write in accordance
with Rule I.C of your Honor’s Individual Rules of Practice to request a brief two-week extension
of the deadline for Con Edison’s reply in further support of its motion for summary judgment from
August 17, 2020 to August 31, 2020. An extension is necessary because the undersigned
counsel was out of office attending to a family medical emergency.
        In particular, the mother of the undersigned attorney was admitted to North Shore
University Hospital for a heart ailment, which resulted in a surgical procedure to clear a heart
blockage. Following her discharge from the hospital, the undersigned attorney assisted with her
return home and returned to the office on August 13, 2020. This family medical emergency
affected the preparation of Con Edison’s reply papers. The undersigned counsel’s participation
in the preparation of Con Edison’s reply papers is necessary because he is intimately familiar with
the facts of this action. A two-week extension will permit the full participation of the undersigned
counsel and the completion of Con Edison’s reply papers.
          As a result, the parties respectfully request a two-week extension of Con Edison’s deadline
to file its reply in further support of its motion for summary judgment from August 17, 2020 to
August 31, 2020. If granted, no other deadlines will be effected. This is the parties’ first request
for an extension of Con Edison’s deadline to file its reply in further support of summary judgment,
and this request is made in good faith and not for the purpose of unnecessary delay.
        The undersigned counsel thanks the Court for its kind consideration of this request as
well as the unforeseen circumstances involved.




65307732v.2
       Case 1:16-cv-04897-AT-RWL Document 127 Filed 08/18/20 Page 2 of 2
                                                               Hon. Analisa Torres
                                                                 August 14, 2020
                                                                           Page 2


Very truly yours,                          GRANTED.
SEYFARTH SHAW LLP
                                           SO ORDERED.

/s/ Ephraim J. Pierre                      Dated: August 18, 2020
                                                  New York, New York
Ephraim J. Pierre



cc:     Attorneys of Record (via ECF)




65307732v.2
